DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 11-14 and of U.S. Patent No. 10,509,599 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent discloses limitations that teach each element of the of the claims. Correspondence between claim numbers is demonstrated on the table below, along with comments regarding specific differences in wording.
Instant App
US 10,509,599
Clarifications
1
1
Claim 1 of the parent presents all of the limitations, along with additional limitations addressed by dependent claims.
10
8
The partitioning into segments and operating a plurality of stacks in the plurality of segments of the instant claim cover the same scope as "partitioning a stack memory into a plurality of stacks" presented by the parent.
11


12


13


14
11
 
15


16
12
 
17
13
The partitioning into segments and operating a plurality of stacks in the plurality of segments of the instant claim cover the same scope as "partitioning a stack memory into a plurality of stacks" presented by the parent.
18


19


20
14
 


Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,509,599 B2 in view of Worley et al. (US 2016/0259597 A1). 
 
Instant App
Patent ‘599
Worley
2
Claim 1 teaches all of the antecedent limitations.  Regarding Claim 2:
Worley Fig. 3 and [0049] teaches a storage drive which utilizes a volatile flash memory to cache received data during protocol identification/translation, showing volatile memory 345 (the stack memory) and mixed-format media set 355 (a set of media). See also Fig. 10A-B and [0081]-[0082] that further demonstrate that the memory 345 is used for caching of data for transmission to/from the mixed media set, where Shearer's memory is arranged as a plurality of stacks as demonstrated above. (i.e. the controller accesses the set of media using the plurality of stacks)
3
2
 
4
3
 
5
4
 
6
1
 
7
5
 
8
6
 
9
7
 


It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to apply Worley to Patent ‘599. Worley demonstrates utilizing a stack memory as a means to access the set of storage media for caching purposes to improve the efficiency of I/O (see Worley as above).  The Examiner further notes that Patent ‘599 claims 4, 8, and 13 also demonstrate utilizing the stack memory to process requests to/from the set of media; however, the limitations do not appear in a single claim in a manner required for non-statutory double patenting without the introduction of a secondary reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shearer (US 2005/0076166 A1).
Regarding Claim 1, Shearer teaches:	
A system, comprising: 	
a memory configurable as a plurality of stacks; and a controller operable to:  - [Shearer Fig. 3 and [0026] shows a controller 204 and buffer memory 206 (a stack memory) partitioned into a plurality of virtual lane regions (i.e. divided into a plurality of stacks)]
measure usages of the stacks; 	 - [Shearer [0027]-[0028] teaches that the usage of each lane over a predetermined period of time is measured]
and adjust, based on the usages, how the memory is partitioned for allocation to the plurality of stacks. - [Shearer Fig. 3, 4, and [0028] shows that in response to the measured usage, the buffer is repartitioned (i.e the partitioning of the stack memory into the plurality of stacks is adjusted)]
	
Claims 10 and 17 are similarly rejected by Shearer.  Claims 10 and 17 present method and non-transitory computer readable media claims (respectively) covering the same subject matter as claim . 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (US 2005/0076166 A1) in view of Worley et al. (US 2016/0259597 A1).
Regarding Claim 2, Shearer teaches a buffer memory that repartitions the allocated region sizes based on usage history consistent with the requirements of the claim, but fails to disclose that the system includes a set of media in addition to the buffer memory; however Worley teaches:	
The system of claim 1, further comprising: a set of media, wherein the controller is further operable to control operations to access the set of media using the plurality of stacks. - [ Worley Fig. 3 and [0049] teaches a storage drive which utilizes a volatile flash memory to cache received data during protocol identification/translation, showing  volatile memory 345 (the stack memory) and mixed-format media set 355 (a set of media). See also Fig. 10A-B and [0081]-[0082] that further demonstrate that the memory 345 is used for caching of data for transmission to/from the mixed media set, where Shearer's memory is arranged as a plurality of stacks as demonstrated above. (i.e. the controller accesses the set of media using the plurality of stacks)]

The reason for obviousness for claims 3-5, 11, and 12 are the same as those presented for claim 2 above.	

Claim 11 presents the same subject matter as claim 2, dependent from claim 10 rather than claim 1. As such, Shearer and Worley teach the limitations of claim 11 in the same manner.	
	
Regarding claim 3, Worley further teaches:	
The memory system of claim 2, wherein the set of media includes a flash memory.	 - [Worley Fig. 3 and [0046] shows that the media 355 is mixed-format SSD (flash) units.]
The reasons for obviousness are the same as those applied for claim 2 above.	
	
Regarding claim 4, Worley further teaches:	
The memory system of claim 3, wherein the memory system is a solid state drive.	 - [Worley Fig. 3 and [0046] shows that the media 355 is mixed-format SSD (flash) units.]
The reasons for obviousness are the same as those applied for claim 2 above.	
	


Regarding claim 5, Worley further teaches:	
The system of claim 4 wherein the controller is operable to operate the stacks in executing commands received in the solid state drive to: store data in the flash memory; and retrieve data from the flash memory.	 - [Worley Fig. 3 and [0049] teaches that the memory 345 is utilized as a cache to interface with the set of media.]
Claim 12 presents the same subject matter as claim 5, dependent from claim 11 rather than claim 4. As such, Shearer and Worley teach the limitations of claim 12 in the same manner.	

Claims 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (US 2005/0076166 A1) in view of Worley et al. (US 2016/0259597 A1) as applied to claims 5 and 10 (respectively) above, and further in view of Park et al. (US 2014/0359246 A1).
Regarding Claim 6, Shearer and Worley teach a stack memory repartitioning system which monitors usage consistent with the antecedent claim, but does not describe the state of the unused portions of the stack allocation nor the method of determining the monitored usage; however Park teaches:	
 The system of claim 5, wherein the controller is further operable to: fill unused portions of the memory with a predetermined value pattern; - [Park Fig. 1, 2 and [0022-[0023]] teaches that all unused space in stack regions are initialized with the initial default value  (i.e. the controller fills them with the predetermined value)]
and search for boundaries of the stacks based on the predetermined value pattern, wherein the usages of the stacks are measured based on the boundaries. - [Park Fig. 1 and 2 show that the blocks of the stack are searched to determine the boundary location between used and unused data to determine the current stack size (i.e. the usage).  See [0037]-[0040] which discloses a detailed example of how this is performed.]
The reasons for obviousness in combining Shearer and Worley are the same as those presented for claim 2 above.  It would have been obvious to one of ordinary skill in the art at the time the claimed 
The reasons for obviousness applied for claims 7-8, and 13-15 are the same presented for claim 6 above.	

Claim 13 present the same subject matter as claim 6, dependent from claim 10 rather than claim 5. As such, Shearer, Worley, and Park teach the limitations of claim 13 in the same manner.	
	
Regarding Claim 7, Park further teaches:	
The memory system of claim 6, wherein the predetermined value pattern is a predetermined value.	 - [Park [0022] teaches that the predetermined value pattern is the value 0xFFFFFFFF]

Claim 14 presents the same subject matter as claim 7, dependent from claim 13 rather than claim 6. As such, Shearer, Worley, and Park teach the limitations of claim 14 in the same manner.	
	
Regarding Claim 8, Park further teaches:	
 The system of claim 6, wherein the predetermined value pattern includes a predetermined relation a location in the memory and a value stored at the location in the memory.	 - [Park [0022] teaches that the value is stored in all locations that are not in use (i.e. having the predetermined relation with the location)]
Claim 15 presents the same subject matter as claim 8, dependent from claim 13 rather than claim 6. As such, Shearer, Worley, and Park teach the limitations of claims 15 in the same manner.	

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (US 2005/0076166 A1) in view of Park et al. (US 2014/0359246 A1).
Regarding Claim 18, Shearer teaches a stack memory repartitioning system which monitors usage consistent with the antecedent claim, but does not describe the state of the unused portions of the stack allocation nor the method of determining the monitored usage; however Park teaches:	
 The non-transitory computer storage medium of claim 17, wherein the measuring of the usages comprises: filling unused portions of the memory with a predetermined value pattern; - [Park Fig. 1, 2 and [0022-[0023]] teaches that all unused space in stack regions are initialized with the initial default value  (i.e. the controller fills them with the predetermined value)]
and searching for boundaries of the stacks based on the predetermined value pattern, wherein the usages of the stacks are measured based on the boundaries. - [Park Fig. 1 and 2 show that the blocks of the stack are searched to determine the boundary location between used and unused data to determine the current stack size (i.e. the usage).  See [0037]-[0040] which discloses a detailed example of how this is performed.]
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to apply Shearer in view of Park because it represents a combination of known prior art elements according to known methods (the system of Shearer employing the initialization and usage determination techniques of Park) to yield the predictable results of efficiently monitoring stack utilization levels to prevent overflow.	


Regarding Claim 20, Park further teaches:	
The non-transitory computer storage medium of claim 18, wherein the predetermined value pattern includes a predetermined relation between a location in the memory and a value stored at the location.	 - [Park [0022] teaches that the value is stored in all locations that are not in use (i.e. having the predetermined relation with the location)]
The reasons for obviousness for claim 20 is the same as that presented for claim 18 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William E. Baughman/Primary Examiner, Art Unit 2138